

113 HR 3319 IH: Equal Healthcare Access Act
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3319IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Mr. Issa (for himself, Mr. Clay, and Mr. Mulvaney) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Energy and Commerce and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo modernize the Federal Employees Health Benefits Program, and for other purposes.1.Short titleThis Act may be cited as the Equal Healthcare Access Act.2.Access to Federal health insurance(a)In generalSubpart G of part III of title 5, United States Code, is amended—(1)by redesignating chapters 89A and 89B as chapters 89B and 89C, respectively; and(2)by inserting after chapter 89 the following:89AHealth insurance for non-Federal employeesSec.8921. Definitions.8922. Health insurance program.8923. Contracting requirement.8924. Eligibility to enroll.8925. Exceptions to provisions incorporated by reference.8926. Coordination and application provisions.8921.DefinitionsFor purposes of this chapter—(1)any term used in this chapter which is defined in section 8901 shall have the same meaning as is given such term under such section; and(2)the term Office means the Office of Personnel Management.8922.Health insurance program(a)In generalThe Office shall administer a health insurance program for non-Federal employees in accordance with this chapter.(b)RegulationsThe Office shall prescribe regulations under which, except as otherwise provided in this chapter and to the maximum extent practicable, the provisions of chapter 89 shall be applied for purposes of carrying out this chapter.8923.Contracting requirementThe Office shall, not later than 9 months after the date of the enactment of the Equal Healthcare Access Act, enter into contracts with qualified carriers to make health benefits plans available under this chapter.8924.Eligibility to enroll(a)In generalAny qualified individual may enroll in a health benefits plan under this chapter.(b)Qualified individual definedFor purposes of this section, the term qualified individual means any individual other than an individual who is enrolled or eligible to be enrolled in a health benefits plan under chapter 89, including as a family member.8925.Exceptions to provisions incorporated by referenceNotwithstanding any other provision of law—(1)subscription charges for a health benefits plan under this chapter may differ between or among geographic regions; and(2)an employer may, under arrangements satisfactory to the Office—(A)offer coverage under this chapter to its employees; and(B)make a contribution toward the cost of such coverage.8926.Coordination and application provisions(a)CoordinationA health benefits plan under this chapter shall be deemed to be a health plan offered through an Exchange established under the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119) for purposes of section 1312 of such Act (42 U.S.C. 18032).(b)Application(1)In generalIn the case of a qualified individual enrolled in a health benefits plan under this chapter—(A)for purposes of section 36B of the Internal Revenue Code of 1986, such plan shall be treated as a qualified health plan described in subsection (b)(2)(A) thereof that was enrolled in through an Exchange established by a State under section 1311 of the Patient Protection and Affordable Care Act; and(B)for purposes of section 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071), such plan shall be treated as a qualified health plan in the silver level of coverage in the individual market offered through an Exchange.(2)RegulationsThe Office of Personnel Management, in consultation with the Secretary of the Treasury, shall prescribe regulations necessary to carry out this subsection..(b)Clerical amendmentsThe table of chapters for part III of title 5, United States Code, is amended—(1)in the item relating to chapter 89A, by striking 89A and inserting 89B;(2)in the item relating to chapter 89B, by striking 89B and inserting 89C; and(3)by inserting after the item relating to chapter 89 the following:89A.Health Insurance for Non-Federal Employees8921.